Court of Appeals
                                First District of Texas
                                       BILL OF COSTS

                                        No. 01-14-00215-CV

                                             Letha Pillai

                                                 v.

                                     Jesus Vega and Dalia Vega

            NO. 2011-68692 IN THE 234TH DISTRICT COURT OF HARRIS COUNTY


  TYPE OF FEE           CHARGES              PAID/DUE                STATUS                PAID BY
     MT FEE               $10.00             01/26/2015              E-PAID                   ANT
     MT FEE               $10.00             11/17/2014              E-PAID                   ANT
     MT FEE               $10.00             10/09/2014              E-PAID                   ANT
     MT FEE               $10.00             08/25/2014              E-PAID                   ANT
     MT FEE               $10.00             05/29/2014              E-PAID                   ANT
     MT FEE               $10.00             05/13/2014              E-PAID                   ANT
   CLK RECORD             $107.00            04/14/2014               PAID                    ANT
      FILING              $175.00            03/25/2014              E-PAID                   ANT
STATEWIDE EFILING         $20.00             03/25/2014              E-PAID                   ANT
   RPT RECORD            $1,404.25           03/19/2014               PAID                    ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $1,766.25.

                  Court costs in this case have been taxed in this Court’s judgment

       I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                              IN TESTIMONY WHEREOF, witness my
                                                              hand and the seal of the Court of Appeals for the
                                                              First District of Texas, this September 25, 2015.